Upon examination of the pertinent statutes of Ohio relating to civil service, a majority of the court is of the opinion that one receiving a provisional appointment under Section 486-14, General Code, in the absence of an eligible list, becomes an appointee in the classified service within the contemplation of Section 486-8 (b), General Code, entitled to retain his position during good behavior and efficient service, until the establishment of an eligible list, or until his services are terminated by arriving at the mandatory retirement age, or until the abolishment of the position, or a lay-off.
Being in the classified service, he may not be summarily dismissed; his removal is governed by Section 486-17a, General Code.
The demurrer to the petition is overruled and, it being agreed that such determination is dispositive of the case, the writ is allowed.
Writ allowed.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS and MYERS, JJ., concur.